Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 1 February 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & hond Sir
Nantes Feby 1. 1781
Since my last I have a ship loaded with Sugar & Cotton from Port au Prince (but belonging to Boston) arrivd at L’Orient to my address. I have written a Letter to Mr Necker which I inclose, you will see the subject by reading it, & if you approve the Application please to send it to him; if not please to destroy it.
Every Post informs me that the ship is ready but she is notwithstanding still at Bordeaux. If I had not made the Bargain for her I could now ship the Goods in American Bottoms as there are 2 or 3 ships at L’Orient.— I have sent Mr de Chaumont his Accot Currt by this days post & as I have already been obliged to reimburse the Bills H-O at Paris (Mr Grand not having paid them) the Balance is in my Favour upwards of 2000 Livres. If you take these Cloathing I will repay Mr de Chaumont by you, I suppose the Bills being reimbursed proceeds from some error of Clerks but it makes no difference so if you please you may let the Affair take its Course.
I am in grate haste most dutifully & affectionately Yours
Jona Williams J
  
Endorsed: Ship still at Bourdeaux. He could now send the Goods by others if he had not depended on her;
Notation: Jona. Williams Feb 1 1781
 
II.
Dear & hond Sir
Nantes Feb. 1. 1781.
I am continualy receiving applications from Prison, & I wish I knew how to answer them, but it is impossible for any private man to satisfy the Wants of his Countrymen in confinement. I should be glad however to comfort these poor Fellows all in my Power, & therefore wish you could give me any Information of a probable Exchange, which I will immediately communicate to them, if this cannot be please to give me a Reason so as to satisfy them that Endeavours are not wanting for their Relief.
I left out of my last the Letter for Mr Necker but you now have it inclosed.
I am ever Yours most dutifully & affectionately
Jona Williams J
 
Notation: Jona Williams Feb 1. 1781
